Citation Nr: 1741762	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-08 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to September 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was most recently before the Board in June 2014 when the issue of TDIU was remanded for additional development.  After the additional development, the issue is now ready for decision.  

FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing substantially gainful occupation by reason of service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU due to the Veteran's service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the June 2014 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).


Merits of the Claim

The Board finds that the requirements for entitlement to TDIU have not been met as the evidence of record indicates that the Veteran is not prevented from securing substantially gainful occupation by reason of service-connected disabilities.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Board notes that while the Veteran has only met the schedular criteria for TDIU since October 2016 when his rating for a psychiatric condition was increased to 50 percent and he had a combined rating of 70 percent, the dispositive issue is the Veteran's employment situation.  

In that regard, the most probative evidence of record indicates that the Veteran is not prevented from securing and following a substantially gainful occupation by reason of service-connected disabilities.  Several of the Veteran's service-connected disabilities impact his employment.  For example, a May 2016 VA Medical Examination report contains an examiner's opinion that the Veteran would be unable to perform jobs requiring lifting or carrying of heavy loads or standing for prolonged periods of time as a result of his back disability.  Similarly, a May 2016 knee examination resulted in a report where the examiner opined that the Veteran's knee disability would preclude occupation that would require prolonged standing or walking.  While the determination of whether a Veteran is capable of employment is placed on a VA adjudicator, not the medical examiner, the Board finds the examiners' opinions highly probative as they contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board also notes that the Veteran has indicated that his rhinitis may have led to work reassignments in the past.  See May 2016 VA Medical Examination for Sinusitis, Rhinitis & Other ENT Conditions.  While the report notes that the Veteran had not had specific conversations or any reprimands at work regarding the topic, the Board finds that the Veteran is competent to report regarding the symptoms and his impression of his work, to that extent the Board finds the information credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (addressing competency of Veteran reports).  

There is also evidence that the Veteran's mental health disabilities and conditions have impacted his ability to work.  A recent VA examiner indicated that the Veteran's mental health conditions, including his service-connected acquired psychiatric disorder, and non-service connected disability cause at least occupational impairment, however the examiner was unable to differentiate which condition was responsible for the impairment.  See March 2017 VA Medical Examination Mental Health Report (found within legacy file portion on VBMS).  This same report indicates however, that the Veteran is employed in a 40 hour a week position in a store and that the Veteran denied any occupational impairments.  Id.  The Board finds both the examiners opinion and the Veteran's reports referenced in the opinion, probative and credible.  Particularly with respect to the Veteran's own report of being employed and finding no occupational impairment.  The Veteran's statements were made in support of medical treatment and diagnosis, and under the persuasive Federal Rules of Evidence would indicate exceptional trustworthiness.  See Fed.R.Evid. 803(4); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (stating that the Federal Rules of Evidence are not binding on the Court, but may provide "useful guidance" in some circumstances).  On the other hand, an earlier VA Medical Examination concluded that the Veteran's previously reported occupational problems with anger and work-conflict were the result of his non-service connected personality disorder.  See July 2016 VA Medical Examination.  The Board need not resolve any potential conflict between the two medical opinions, as the evidence contained within the two indicates that for the entire period on appeal the Veteran has not been precluded from maintaining employment by reason of his service-connected disabilities.  Superficially, both reports indicate that the Veteran was a full time student with a good GPA, who then chose to leave school to give full time care for his new born daughter.  While the Veteran had trouble maintaining work and had been let go from some positions, he was able to obtain and work successfully in a full time position when not going to school or caring for his daughter full time.  According to his VA and Vet Center medical records, and the most recent VA mental health examination, the Veteran is presently employed in a full time position and consequently does not meet the requirements for entitlement to TDIU.  


ORDER

Entitlement to TDIU is denied.  



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


